        Case: 3:18-cv-00110-bbc Document #: 72 Filed: 09/07/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JAMES L. KIRK,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 18-cv-110-bbc
              v.

TAMMI MAASSEN, W. BRAD MARTIN,
DEBRA TIDQUIST, CHERYL MARSOLEK
AND GEORGIA KOSTOHYZ,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Plaintiff James Kirk filed this lawsuit pro se, contending that he was denied adequate

treatment for a serious heart condition while incarcerated at Jackson Correctional

Institution. I granted plaintiff leave to proceed on claims under the Eighth Amendment, and

recruited counsel to represent him. On July 2, 2021, I granted defendants’ motion for

summary judgment, concluding that plaintiff could not show that defendants acted with

deliberate indifference to his heart problems. Dkt. #67.

       Now plaintiff has filed two pro se motions. First, he filed a motion to terminate

counsel. Dkt. #69. I will grant the motion. When the court recruited counsel, I explained

that counsel’s representation extended only to proceedings in this court, including the filing

of a notice of appeal. Dkt. #36. Counsel represented plaintiff throughout discovery and

summary judgment proceedings, and plaintiff states that he does not want or need the

assistance of counsel to file a notice of appeal. Therefore, counsel has fulfilled its obligation

to plaintiff and the court.

                                               1
       Case: 3:18-cv-00110-bbc Document #: 72 Filed: 09/07/21 Page 2 of 3




       Second, plaintiff filed a motion for reconsideration of the summary judgment

decision. Dkt. #70. Plaintiff argues that the court erred by misinterpreting several of the

medical records, that defendants and others falsified some of plaintiff’s medical records and

test results, and that plaintiff’s counsel and the court ignored evidence that supported

plaintiff’s claims. Plaintiff’s arguments are not persuasive. Many of plaintiff’s arguments

are based on alleged out-of-court statements made by non-defendants that cannot be

considered by the court.    For example, the court cannot consider alleged statements by

doctors stating that plaintiff’s heart had blockages or that his problems required more serious

interventions, because those doctors did not submit sworn declarations verifying the

accuracy of the statements. MMG Fin. Corp. v. Midwest Amusements Park, LLC, 630 F.3d

651, 656 (7th Cir. 2011) (“A party may not rely on inadmissible hearsay to avoid summary

judgment.”).

       Plaintiff also relies on his own interpretation of medical records and symptoms to

argue that defendants ignored a heart attack and other problems. However, plaintiff is not

qualified to provide an opinion about the whether he experienced a heart attack or

something else. And, in a case such as this, in which it is undisputed that plaintiff received

medical care, plaintiff must show that the care he received was “blatantly inappropriate,” and

amounted to “so significant a departure from accepted professional standards or practices

that it calls into question whether the doctor actually was exercising his professional

judgment.” Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014). Plaintiff’s own opinion

about what treatment he should have received is not sufficient to create a genuine dispute



                                              2
       Case: 3:18-cv-00110-bbc Document #: 72 Filed: 09/07/21 Page 3 of 3




of material fact at the summary judgment stage. Norfleet v. Webster, 439 F.3d 392, 396

(7th Cir. 2006).

       Moreover, the court considered the records on which plaintiff relies, and concluded

that the records did not show that defendants acted with deliberate indifference to his heart

condition. Accordingly, plaintiff’s motion for reconsideration will be denied.



                                          ORDER

       IT IS ORDERED that

       1. Plaintiff James Kirk’s motion to terminate counsel, dkt. #69, is
          GRANTED.

       2. Plaintiff’s motion for reconsideration, dkt. #70, is DENIED.


       Entered this 7th day of September, 2021.

                                          BY THE COURT:

                                            /s/
                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                             3
